Cite as 2017 Ark. App. 11

                 ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                       No. CR-16-644

                                                  Opinion Delivered   January 18, 2017
DEANGELO DARNELL BATES
                                                  APPEAL FROM THE PULASKI
                               APPELLANT          COUNTY CIRCUIT COURT,
                                                  SEVENTH DIVISION
V.                                                [NO. 60CR-14-1532]

STATE OF ARKANSAS                                 HONORABLE BARRY SIMS, JUDGE

                                 APPELLEE         APPEAL DISMISSED; MOTION TO
                                                  WITHDRAW GRANTED


                              DAVID M. GLOVER, Judge

       On March 16, 2015, appellant Deangelo Darnell Bates entered a negotiated plea of

guilty to the offenses of felony theft of property, criminal mischief in the second degree, and

felony fleeing. He was placed on forty-eight months’ probation. The State filed a petition

to revoke Bates’s probation in June 2015, alleging Bates had tested positive on two occasions

for marijuana and had failed to pay restitution, fines, and court costs; Bates pled guilty to

violating his probation and was placed on forty-six months’ probation. The State filed a

second petition to revoke Bates’s probation in November 2015, alleging he had again tested

positive for marijuana and had failed to pay restitution, fines, and court costs. At the

revocation hearing, Bates pled guilty to the court and agreed he had tested positive for

marijuana and had failed to pay restitution, fines, and court costs. The trial court revoked

Bates’s probation and sentenced him to five years in the Arkansas Department of Correction.

       Pursuant to Anders v. California, 386 U.S. 738 (1967), and Rule 4-3(k) of the Arkansas
                                   Cite as 2017 Ark. App. 11

Rules of the Supreme Court and Court of Appeals, Bates’s counsel has filed a motion to

withdraw on the ground that the appeal is wholly without merit. Counsel’s motion was

accompanied by a brief referring to everything in the record that might arguably support an

appeal, including a list of all rulings adverse to Bates made by the trial court on all objections,

motions, and requests made by either party, with an explanation as to why each adverse ruling

is not a meritorious ground for reversal. The clerk of this court furnished Bates with a copy

of his counsel’s brief and notified him of his right to file pro se points; he has not filed any

points.

          We must dismiss this appeal because Bates pled guilty to the petition to revoke his

probation. As a general rule, a defendant may not appeal from an order entered pursuant to

a guilty plea; this rule is also applicable to pleas entered in a revocation proceeding. McJoy v.

State, 2016 Ark. App. 337. There are essentially three exceptions to the general rule: (1) when

one enters a conditional guilty plea and retains the right to argue one of the specific issues in

Ark. R. Crim. P. 24.3(b); (2) when there is a challenge to evidence presented in a sentencing

hearing separate from the plea itself; and (3) when the assignment of error is from a sentence

or sentencing procedure that was not an integral part of the acceptance of the plea. Id. This

case does not fall into any of the three exceptions to the general rule of the nonappealability

of a guilty plea. Therefore, we dismiss the appeal and grant counsel’s motion to withdraw.

          Appeal dismissed; motion to withdraw granted.

          WHITEAKER and BROWN, JJ., agree.

       William R. Simpson, Jr., Public Defender, Pat Aydelott, Deputy Public Defender, by:
Margaret Egan, Deputy Public Defender, for appellant.
       Leslie Rutledge, Att’y Gen., by: Christian Harris, Ass’t Att’y Gen., for appellee.



                                                2